Case 2:19-cv-10921-CBM-MRW Document 55 Filed 06/02/20 Page 1 of 2 Page ID #:709



  1
  2
  3
  4
  5
  6
  7
  8
                  THE UNITED STATES DISTRICT COURT
  9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 10
       DASHAWN CROSBY, an             ) Case No.: 2:19-cv-10921-CBM-MRW
 11    individual,                    )
 12                                   ) JUDGMENT
                     Plaintiff,       )
 13           vs.                     )
 14                                   )
       KING HENRY VIII, INC., a       )
 15    California Corporation; ESTATE )
 16    OF RENATA HEINDL, an estate; )
       ERWIN HEINDL an individual;    )
 17    SAMANTHA SANSON, an            )
 18    individual; DOE MANAGERS 1-3; )
       and DOES 4-100, inclusive,     )
 19                      Defendants.  )
 20                                   )
                                      )
 21
 22
 23
 24
 25
 26
 27
 28
                                      JUDGMENT
                                          –1–
Case 2:19-cv-10921-CBM-MRW Document 55 Filed 06/02/20 Page 2 of 2 Page ID #:710



  1          On April 21, 2020, defendants King Henry VIII, INc., Estate of Renata
  2    Heindl, Erwin Heindl and Samantha Sanson (collectively, “Defendants”) served
  3    plaintiff Dashawn Crosby (“Plaintiff”) with an Offer of Judgment in this action in
  4    the total amount of THIRTY THOUSAND U.S. DOLLARS ($30,000.00),
  5    inclusive of costs and attorneys’ fees, pursuant to Fed. R. Civ. P. 68. On May 4,
  6    2020, Plaintiff accepted the Offer. Dkt. 51.
  7          In accordance with the Offer of Judgment and Notice of Acceptance [Dkt.
  8    51] filed on May 4, 2020, Plaintiff shall have and recover from Defendants,
  9    jointly and severally, the total sum of THIRTY THOUSAND U.S. DOLLARS
 10    ($30,000.00), inclusive of costs and attorneys’ fees.
 11          Accordingly, it is ORDERED AND ADJUDGED that a Final Judgment is
 12    entered for Plaintiff and against Defendants for the total sum of THIRTY
 13    THOUSAND U.S. DOLLARS ($30,000.00), inclusive of costs and attorneys’
 14    fees, and pursuant to Fed. R. Civ. P. 68, with interest at the legal rate of ten
 15    percent (10%) per annum from the date of the entry of this Judgment. Each party
 16    shall bear their own costs and fees.
 17
 18          IT IS SO ORDERED.
 19
 20
 21    Dated: JUNE 2, 2020
 22                                            HONORABLE CONSUELO B. MARSHALL
                                                 UNITED STATES DISTRICT JUDGE
 23
 24                                       CC:FISCAL
 25
 26
 27
 28
                                              JUDGMENT
                                                –2–
